— Appeal from a judgment of the County Court of Chemung County (Danaher, Jr., J.), rendered February 26, 1990, convicting defendant upon his plea of guilty of the crime of attempted promoting prison contraband in the first degree.
Defendant’s only contention on appeal is that County Court should have granted his motion to withdraw his guilty plea in light of his assertion that he possessed the weapon to defend himself. When County Court learned in the course of the initial plea proceedings that defendant had not discussed the possibility of a justification defense with defense counsel, the court immediately adjourned the proceedings for this purpose. After another adjournment for further discussions with his attorney in this regard, defendant still acknowledged to the court that he wanted to plead guilty, which he did during a complete and thorough plea allocution. He therefore knowingly waived this possible defense (see, People v Franco, 145 AD2d 837, 838). In addition, had defendant gone to trial a charge of justification would not have been warranted here (see, People v Diaz, 145 AD2d 833, 834, lv denied 73 NY2d 1014). Under the circumstances, it cannot be said that the court abused its discretion in denying defendant’s motion (see, People v Zuk, 130 AD2d 886, 888, lv denied 70 NY2d 659).
Mahoney, P. J., Weiss, Yesawich Jr., Crew III and Harvey, JJ., concur. Ordered that the judgment is affirmed.